UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4448



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICARDO J. TRAPP, a/k/a Ricardo Jovan Trapp,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:05-cr-00387-JRS)


Submitted:   July 12, 2007                 Decided:   July 20, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John C. Jones, Jr., Providence Forge, Virginia, for Appellant.
Chuck Rosenberg, United States Attorney, Angela Mastandrea-Miller,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricardo J. Trapp appeals his convictions and sentence for

distribution of 50 grams or more of cocaine base, see 21 U.S.C.A.

§ 841(a)(1), (b)(1)(A)(iii) (West 1999 & Supp. 2007), possession of

a firearm in furtherance of a drug trafficking crime, see 18

U.S.C.A. § 924(c) (West 2000 & Supp. 2007), and possession of a

firearm by a convicted felon, see 18 U.S.C.A. § 922(g)(1) (West

2000).      Finding no error, we affirm.


                                     I.

       In    March   2005,   Richmond,       Virginia   narcotics   detectives

arranged the first in a series of controlled drug purchases from

Salethia Mason, a known drug dealer, using a confidential informant

(CI). Mason arrived at the prearranged buy location accompanied by

Trapp.       A second controlled purchase of cocaine base from Mason

occurred on May 6, 2005; Mason was again accompanied by Trapp.

Trapp’s participation at this controlled purchase was visually

confirmed by an officer in the narcotics unit’s surveillance

support van because Mason parked his vehicle directly beside the

van.        The officer observed Mason, Trapp, and the CI huddled

together in Mason’s vehicle during the transaction.

       A third and final controlled purchase occurred on June 24,

2005.       As on prior occasions, the CI contacted Mason to make

arrangements to buy 62 grams of cocaine base.             This time, however,

Mason indicated that the CI would need to wait because the cocaine

                                         2
base was not yet fully cooked.   Later, the CI received a telephone

call from Mason indicating that the cocaine was ready for sale and

that they would meet in the parking lot of a McDonald’s restaurant.

Richmond police officers working surveillance then observed Trapp

and Mason leave Trapp’s grandmother’s residence in a vehicle driven

by Trapp.   Shortly thereafter, the men arrived at the prearranged

buy location.     The CI joined Mason and Trapp in the car and

completed the purchase.   Because the drug quantity was less than

the agreed upon amount, Trapp and Mason told the CI that he could

ride back with them to pick up the remainder.   The CI declined.

     Trapp was stopped soon after leaving the parking lot and

arrested.   At that time law enforcement officers recovered U.S.

currency, matching the bills given to the CI to make the controlled

buy, and a plastic sandwich bag box containing baggies and a razor

blade.   Officers also recovered a loaded 9 millimeter handgun from

under the driver’s seat cushion.

     During his trial, Trapp admitted that he had previously been

convicted of felony distribution of cocaine and felony possession

of a concealed firearm.    He also stated that he knew Mason sold

drugs and that a drug transaction took place in his car on June 24,

2005 in the restaurant parking lot.    He also admitted that he was

aware a drug transaction had taken place between Mason and the CI

on May 6, 2005.    Trapp further testified that although the gun




                                   3
recovered from his car was not his, he had the only set of keys to

the car.

     After a one-day bench trial, Trapp was convicted and sentenced

to 262 months imprisonment for distribution of 50 grams or more of

cocaine base. He was also sentenced to a 60-month consecutive term

for possession of a firearm in furtherance of a drug trafficking

crime, and to a 120-month concurrent term for possession of a

firearm by a convicted felon.


                                   II.

     Trapp argues that the evidence was insufficient to support his

convictions.    When reviewing a challenge to the sufficiency of the

evidence, we consider whether the evidence, taken in the light most

favorable to the Government, was sufficient for a rational trier of

fact to have found the essential elements of the crime beyond a

reasonable doubt.    See Glasser v. United States, 315 U.S. 60, 80

(1942); United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir.

1996) (en banc).     Thus, a defendant challenging his conviction

based upon the sufficiency of the evidence “bears a heavy burden,”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)

(internal quotation marks omitted), as “a decision [to reverse for

insufficient    evidence]   will   be    confined   to   cases   where   the

prosecution’s failure is clear.”        Burks v. United States, 437 U.S.

1, 17 (1978).



                                    4
     Having examined the record in light of these principles, we

conclude that the evidence was sufficient to support Trapp’s

conviction for distribution of 50 grams or more of cocaine base.

See Burgos, 94 F.3d at 862-63.

     Trapp       also    challenges     the   sufficiency      of    the   evidence

supporting his convictions for being a felon in possession of a

firearm and possession of a firearm during a drug crime.                    Because

Trapp stipulated to the facts that he had been previously convicted

of a felony, that the firearm had moved in interstate commerce, and

that his right to own or possess a gun had not been restored, the

Government       was    required   to   prove   only    that    Trapp      knowingly

possessed a firearm.         See United States v. Langley, 62 F.3d 602,

606 (4th Cir. 1995) (en banc); United States v. Scott, 424 F.3d

431, 435-36 (4th Cir. 2005). The evidence in the record, including

Trapp’s    own    testimony    that     the   vehicle   was    his   and    that   he

possessed the only set of keys to it, amply supports a conclusion

that Trapp constructively possessed the firearm recovered from his

vehicle.    See Scott, 424 F.3d at 435.

     With respect to his conviction for possession of a firearm in

furtherance of a drug trafficking crime, Trapp contends that the

Government did not meet its burden of proving that he knowingly

possessed the firearm during the drug transaction. See 18 U.S.C.A.

§ 924(c)(1)(A) (providing that “any person who, during and in

relation to any crime of violence or drug trafficking crime ...,


                                          5
uses or carries a firearm, or who, in furtherance of any such

crime, possesses a firearm” shall be sentenced to an additional

term of imprisonment) (emphasis added). Again, when we examine the

record, we conclude that the evidence to support Trapp’s conviction

was sufficient.   Trapp stated that the vehicle was his, that he was

the only person with keys to it, and that he drove Mason to the

parking lot on June 24, 2005 for a drug sale.   Five to ten minutes

after leaving the parking lot, Trapp was arrested.     The firearm,

along with other physical evidence, was recovered at this time.


                                III.

     Trapp also asserts that the Government’s failure to disclose

an investigation of a case agent for a misdemeanor offense violated

his rights under Brady v. Maryland, 373 U.S. 83 (1963), and Giglio

v. United States, 405 U.S. 150 (1972).       We review the factual

findings of a district court regarding claims of prosecutorial

misconduct for clear error.   See United States v. Ellis, 121 F.3d

908, 927 (4th Cir. 1997) (noting that review of district court’s

determination of prosecutorial misconduct is mixed question of law

and fact).   To prove a Brady violation, a defendant must show he

requested certain evidence and that it was (1) favorable; (2)

material; and (3) the prosecution had it and failed to disclose it.

See Moore v. Illinois, 408 U.S. 786, 794-95 (1972); United States

v. Stokes, 261 F.3d 496, 502 (4th Cir. 2001).   Evidence tending to



                                 6
impeach a government witness must be disclosed to a defendant if

known to the government.    See Giglio, 405 U.S. at 154.

     Trapp’s claim is based on a post-conviction investigation of

a Richmond Police Department officer, who was involved in the

investigation leading to Trapp’s arrest, for a misdemeanor offense.

After reviewing the record, we conclude that Trapp has wholly

failed to meet his burden and therefore cannot prevail on this

claim.    The record reveals that the Government was not aware of the

investigation of the officer prior to Trapp’s trial and that the

officer’s role in that investigation was limited.         See id.   In

addition, Trapp has failed to demonstrate how the information was

material and favorable to him.    See id. at 154-55; Stokes, 261 F.3d

at 502.   Instead, Trapp argues only that if the officer was willing

to break the law in one instance then she might also be willing to

break the law in other instances.       Such speculation is not enough

to establish a Brady or Giglio violation.


                                  IV.

     For the reasons set forth above, we affirm Trapp’s convictions

and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

us and argument would not aid the decisional process.


                                                              AFFIRMED




                                   7